           Case 3:20-cv-08016-DLR Document 46-2 Filed 12/14/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA
 2                                       (Prescott Division)
 3
     Brenda Whittaker, individually and on      Case No: 3:20-cv-08016-DLR
 4
     behalf of all others similarly situated,
 5                                              [PROPOSED] ORDER GRANTING
                    Plaintiff,                  DEFENDANT’S MOTION FOR
 6                                              LEAVE TO FILE RESPONSE TO
     vs.                                        PLAINTIFF’S NOTICE OF
 7
     All Reverse Mortgage, Inc.,                SUPPLEMENTAL AUTHORITY IN
 8                                              OPPOSITION TO MOTION FOR
                    Defendant.                  JUDGMENT ON THE PLEADINGS
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE
       Case 3:20-cv-08016-DLR Document 46-2 Filed 12/14/20 Page 2 of 2




 1         The Motion for Leave to File a Response to Plaintiff’s Notice of Supplemental
 2 Authority in Opposition to the Motion for Judgment on the Pleadings filed by Defendant All
 3 Reverse Mortgage Inc. came before this Court.
 4         The Court, having fully reviewed the Parties’ arguments and supporting documents
 5 both in favor of and in opposition to the Motion, hereby GRANTS the Motion.
 6         IT IS SO ORDERED.
 7
 8 DATED: _____________, 2020               _____________________________
                                                  HON. DOUGLAS L. RAYES
 9
                                                  United States District Judge
10
11
12
     4838-5133-8542, v. 2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE
                                                1
